Citation Nr: 1712938	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the Appellant's character of discharge from service is a bar to VA benefits.

2.  Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Appellant served in the United States Marine Corps from October 1966 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and St. Paul, Minnesota, respectively.

In the May 2006 decision VA determined that the Appellant's character of discharge was a bar to VA benefits.  The Appellant perfected a timely appeal.  In a December 2010 decision, the Board upheld that determination.

In a January 2016 order, the United States Court of Appeals for Veterans Claims (the Court) implemented a Joint Motion for Remand (JMR) vacating and remanding the December 2010 Board decision.  The JMR observed that the Board did not provide adequate reasons and bases for its decision and did not consider whether the Appellant was insane for VA purposes at the time he went on unauthorized absence or the applicability of provisions governing conscientious objectors.  See January 2016 JMR, pp. 2-4.

During the period of time between the December 2010 Board decision and the January 2016 Court order, the Appellant applied for a nonservice-connected pension, which was denied in a March 2011 rating decision.  The Appellant separately perfected a timely appeal as to that decision.  

In September 2016, the Board remanded the claims to the AOJ for additional development.  Unfortunately, for the reasons discussed below, further development is required.  

In February 2017 the Appellant revoked his power of attorney and is currently not represented.  See February 3, 2017 Correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The September 2016 remand instructed the AOJ to obtain an opinion from a VA psychiatrist or psychologist addressing whether the behavior that led to the Appellant's discharge was due to psychiatric disability, and whether the Appellant was insane at the time he committed the acts that led to his discharge under other than honorable conditions.  

Preliminarily, there appear to be outstanding records.  The Appellant's service treatment records include a June 3, 1969 request for a psychiatric consultation.  The request stated that the Appellant was seen on May 16, 1969 complaining of "LSD flashback," but the clinician did not believe the Appellant had "true symptoms."  The request noted an illegible provisional diagnosis.  Further, the request noted that the Appellant had twice submitted a conscientious objector application and went on an unauthorized absence when ordered to deploy to Vietnam.  Review of the STRs for this period show no such treatment, and his personnel records contain no evidence of an application for conscientious objector status.  Additionally, the June 5, 1968 clinical evaluation noted that in April 1967 the Appellant was seen at the neuropsychiatric clinic in Memphis, Tennessee, though records from this treatment are also absent from the claims file.  VA's Adjudication Procedure Manual states that service treatment records do not include clinical records and mental health records.  See M-21, Part III, Subpart iii, Chapter 2, Section A, Topic 1, e (last accessed March 16, 2017).  

As in-service psychiatric treatment records may exist that have yet to be associated with the claims file, remand is appropriate to determine whether such records exist and if so obtain them.  The AOJ should also determine whether the Appellant's complete personnel records have been obtained and if not, take necessary steps to obtain them.

The Board wishes to clarify a point regarding the Appellant's service records.  In several statements, the Appellant asserted that certain evaluations were missing from his file, specifically ones dated February 7, 1968 and July 25, 1969.  See December 2007 and January 2008 statements.  Indeed, the Board's September 2016 remand referred to a February 1968 evaluation as well.  However, the July 25, 1969 record is on the same page as the June 3, 1969 consultation request discussed above.  Additionally, the "02/07/68" record appears to be a transposition error, as the June 5, 1968 psychiatric evaluation was approved on July 2, 1968 (which would be read as 07/02/68).  The Board concludes that the evaluations identified by the Appellant are of record.  

With respect to other records, in December 2016, after the issuance of a Supplemental Statement of the Case, the Appellant submitted several pieces of evidence, including a compact disc (CD).  The CD in question was labeled with the Appellant's name and "SDI MRI Brain."  The CD's envelope had a Post-It note attached to it indicating the disc may contain medical records from the Appellant's neurologist.  The relevance of these medical records is unclear as they do not appear to have been associated with the claims file.  On remand the contents of the CD should be associated with the Appellant's electronic claims file.

In his February 2017 statement, the Appellant wrote that he had been assured by medical professionals that his behavior during service was "classical [posttraumatic stress disorder] symptomatology" resulting from pre-service and in-service trauma.  See February 21, 2017 statement, pg. 3.  Records from these unnamed medical professionals do not appear in the claims file.  On remand, the Appellant should be invited to authorize the release of any pertinent records from these providers or submit the underlying records to VA.

The AOJ obtained the requested opinion in November 2016.  The clinician's response to the first inquiry - whether the Appellant's behavior that led to his discharge was due to psychiatric disability - is ambiguous.  The clinician stated that it appeared the Appellant wanted to be out of the military based on conscientious objector status, and indicated the July 1968 evaluation showed he displayed no signs of delusions, hallucinations, impaired reality testing, thought disorder, organic brain disease, obsessions or compulsions.  The clinician later noted that "the only significant symptoms that were present were poor insight and judgment, and problems with impulsivity and immaturity that were likely related to his diagnosis of schizoid personality."  Thus, an addendum is required for the clinician to resolve this ambiguity and specify whether the Appellant's behavior resulting in his discharge was due to psychiatric disability, as well as consider any additional records obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Appellant's personnel records are complete.  If not, obtain the Appellant's complete personnel records from his service with the Marine Corps from all appropriate sources, including but not limited to the Appellant's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  

2.  Request in-service psychiatric treatment records through official sources.  If additional information is needed from the Appellant to request such records, the Appellant should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Appellant should be notified of such.

3.  With appropriate authorization from the Appellant, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his appeal.

4.  Determine what documents are contained on the CD received on December 19, 2016.  To the extent possible, obtain copies of the documents that are the on the December 19, 2016 CD.  To the extent that readable copies are not made a part of the record, the Appellant must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

5.  Upon receipt of the records described above, forward the Appellant's claims file to the author of the November 2016 opinion, or an appropriate substitute, for an addendum.  Once again, the clinician must indicate that the claims file has been reviewed, to include the records contained on the CD received on December 19, 2016 and any newly associated service records.  

The clinician should then answer the following questions:

a.  Was the behavior that led to the Appellant's discharge due to psychiatric disability?

b.  Was the Appellant insane, under VA regulations, at the time he committed the acts that led to his discharge under other than honorable conditions?

For the purposes of this question, an insane person is who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychotic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Appellant, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


